                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
UNITED STATES OF AMERICA,                                                        HEARING MINUTES Sealed: No
            Plaintiff(s)                                                         Case No.: 19-SM-21-KEM
      vs.                                                                 Presiding Judge: KELLY MAHONEY, CHIEF
                                                                                           MAGISTRATE
FERNANDO BARTOLO FRANCISCO,                                                  Deputy Clerk: mmc
           Defendant(s)                                             Official Court Record: FTR Gold       Contract?                  --
                                                                     Contact Information: --
Date:     9/9/2019     Start:   10:39 AM Adjourn: 10:50 AM Courtroom: SC1st Fl
Recesses:                                                   Time in Chambers:                                       Telephonic?       No
Appearances:        Plaintiff(s): AUSA Kevin Fletcher
                   Defendant(s): CJA Douglas Roehrich (defendant appears personally)
                 U.S. Probation: Matt Sturdevant
                     Interpreter: Jose: Interpreter #671002         Language: Kanjobal                 Certified:    Y      Phone:        Y
TYPE OF PROCEEDING:           INITIAL APPEARANCE:              X   AND/OR        ARRAIGNMENT:
                                                                           Contested? No Continued from a previous date?             No
                   Date of Warrant Issued:              8/20/2019
                   Was defendant Mirandized?            Yes
                   Counsel:           Retained:              or Appointed: X FPD/Other: Douglas Roehrich
                                                                  Did defendant provide financial affidavit? Yes
                   Did the government move for detention?               Yes Was the defendant detained?       Yes
                   Was a detention hearing set?          No Date:
                   Was a preliminary hearing set?        No Date:
                   Witness/Exhibit List is              --
                   The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed with a
                   motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09) ¶7.
                   Miscellaneous:         Defendant was advised that the government indents to call defendant as a witness at a trial
                                          currently scheduled for 10/7/2019. Defendant was detained after a detention hearing held in
                                          Nebraska. Deadline for government to file status report set for 9/23/2019.




                                                                                                                    Page 1 of 1

                  Case 1:19-sm-00021-KEM Document 10 Filed 09/09/19 Page 1 of 1
